 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:13-CR-00220-JAM
12                                Plaintiff,             STIPULATION REGARDING SUPERVISED
                                                         RELEASE CONDITIONS; ORDER
13                          v.
14   LEE FORD,
15                                Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and the defendant, by
19 and through the defendant’s counsel of record, hereby stipulate as follows:

20          1.      On October 31, 2019, the defendant made his initial appearance before a magistrate judge
21 on a petition filed September 3, 2019, alleging that the defendant violated certain conditions of his

22 supervised release. (ECF No. 40.) During this hearing, the magistrate judge imposed an additional

23 condition that the defendant not drive or operate a motor vehicle. (ECF No. 43.)

24          2.      On December 3, 2019, the Court held a hearing at which the defendant admitted to
25 violating certain conditions of his supervised release as alleged in the petition filed September 3, 2019.

26          3.      During this hearing, the Court indicated its intent to impose an additional condition of
27 supervised release that the defendant abide by all orders issued by the Sacramento County Superior

28 Court in the state criminal matter arising from his arrest on August 12, 2019.

      STIPULATION REGARDING SUPERVISED RELEASE           1
      CONDITIONS
 1         4.      By this stipulation, the parties jointly request that the Court enter an order amending the

 2 defendant’s conditions of supervised release as follows:

 3                 a)     Strike the condition imposed by the magistrate judge on October 31, 2019, that

 4         the defendant not operate a motor vehicle.

 5                 b)     Add the following Special Condition Number 8: “8. The defendant shall abide

 6         by all conditions imposed by the Sacramento County Superior Court on November 12, 2019, in

 7         Case Number 19MI016620.”

 8

 9         IT IS SO STIPULATED.

10

11

12   Dated: December 5, 2019                                 MCGREGOR W. SCOTT
                                                             United States Attorney
13

14                                                           /s/ SAM STEFANKI
                                                             SAM STEFANKI
15                                                           Assistant United States Attorney
16

17   Dated: December 5, 2019                                 /s/ ETAN ZAITSU
                                                             ETAN ZAITSU
18                                                           Counsel for Defendant
19                                                           Lee Ford

20

21
                                                         ORDER
22

23
           IT IS SO ORDERED this 6th day of December, 2019.
24
                                                             /s/ John A. Mendez
25
                                                      THE HONORABLE JOHN A. MENDEZ
26                                                    UNITED STATES DISTRICT COURT JUDGE

27

28

      STIPULATION REGARDING SUPERVISED RELEASE           2
      CONDITIONS
